UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7690



HENRY ALLEN BECKMAN,

                                              Plaintiff - Appellant,

          versus


CYNTHIA PHILLIPS, Nurse; PATRICIA POWELL;
RHONDA GRAHAM, all in their official and
individual capacities; DONALD SAMPSON, Doctor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Patrick Michael Duffy, District
Judge. (CA-00-1498-7)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Allen Beckman, Appellant Pro Se.     Andrew Foster McLeod,
HARRIS & MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry    Allen   Beckman   appeals   the   district   court’s   order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

Beckman’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).        The magistrate judge recommended

that relief be denied and advised Beckman that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Beckman failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.         See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).       Beckman has waived appellate review by

failing to file objections after receiving proper notice.        Accord-

ingly, we affirm the judgment of the district court.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                     2